Interim Decision #1764

Mawr= or Brovr
In Section 245 Proceedings
A-12083668
Decided by District Director May 86,1967
An applicant for adjustment of status pursuant to section 245 of the Immigra•
Pion and Nationality Act, as amended, who is a nonpreference immigrant
alien who is an employee of a foreign embassy in the United States (section
101(a) (15) (A) (ii) of the Act) and who intends to continue such employment,
is subject to the labor certification requirement of section 212(a) (14) of the
Act.

The applicant is a 65-year-old widow, a native of England and
citizen of Canada, who was admitted to the United States as a temporary visitor on June 4, 1960. After admission her nonhrunigrant
status was changed to that of an employee of a foreign government
under seetion. 101 (a.) (15) (A) (ii) of the Immigration and Nationality
Act. From July 1960 to April 1962, she was employed as a clerk-typist
by the British Embassy, Washington, D.C., and since that time she
has been employed in the same capacity by the Canadian Embassy,
Washington, D.C. She has applied for permanent residence status
under section 245 of the Act as a nonpreference immigrant alien. No
certification under section 212(a) (14) of the Act was submitted with
the application. Nevertheless, the application was accepted pending a
determination as to whether she was exempt from the requirements
of that section on the basis of her foreign government employee
status, which she expected to continue.
Among the classes of aliens who are excludable from admission to
the United States is the class of aliens described in section 212(a) (14),
as amended by the Act of October 3, 1965, which reads in pertinent
part: "Aliens seeking to enter the United States, for the purpose of
performing skilled or unskilled labor, unless the Secretary of Labor
has determined and certified to the Secretary of State and to the Attorney General that (A) there are not sufficient workers in the United
States who are able, willing, qualified, and available at the time of application for a visa and admission to the United states and at the

348

Interim Decision #1764
place to which the alien is destined to perform such skilled or =skilled labor, and (B) the employment of such aliens will not adversely affect the wages and working conditions of the workers in. the
United States similarly employed. The exclusion of aliens under this
paragraph shall apply to . . . nonpreference immigrant aliens described in section 203 (s) (8)."
The Act fails to exempt specifically from the labor certification
requirement those persons who are employed by foreign governments.
However, in view of the limited locale of most such employment, the
fact that salary and working conditions are not normally related to
similar jabs in industry, even in the same general area, and that often
the prospective employee must have the nationality of the employing
government or at least not be a. citizen of the United States, the question of the applicability of section 212(a) (14) to aliens seeking status
as lawful permanent residents for the purpose of engaging or continuing such employment was presented to the Department of Labor
for consideration.
Noting that such aliens may continue to engage in the work in question as nonimmigrant aliens and after full consideration of the factors
involved, the Administrator of the Bureau of Employment Security
of the Department of Labor advised that the certification requirements
should aptly to employees of embassies seeking permanent residence
status. We agree.
Subsequently, on April 19, 1967, an appropriate certification by
the Department of Labor covering the position was issued. The applicant has complied with the requirements of section 212(a) (14). She
has also filed a written waiver, pursuant to section 247 (b) of the Act
and as required by section 245.1(c), Title 8, Code of Federal Regulations, of the rights, privileges, exemptions and immunities which
would otherwise accrue to her by reason of her employment by a
foreign government. She has been found to be admissible to the United
States for permanent residence and eligible in every respect to receive
an immigrant visa. Such a visa is immediately available. It is concluded that the applicant is eligible, statutorily and as a matter of
discretion, for the status which she seeks.
ORDER: It is ordered that the application for status as a permanent resident be and the same is hereby granted.

349

